UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 Michael Charles Pilot,

                Plaintiff,

         v.                                                Civil Action No. 16-1805 (RDM)

 State of Michigan, et al.,

                 Defendants.


                                  MEMORANDUM OPINION

       This case is before the Court on petitioner Michael Charles Pilot’s petition for a writ of

habeas corpus, Dkt. 1, and motion for relief under Federal Rule of Civil Procedure 9, Dkt. 3. As

an initial matter, however, the Court must determine whether it has jurisdiction. See, e.g., Doe

ex rel. Fein v. District of Columbia, 93 F.3d 861, 871 (D.C. Cir. 1996) (“A claim that the court

lacks jurisdiction under Article III of the Constitution may not be waived, since the jurisdiction

at issue goes to the court’s power to resolve a case, and the court is obliged to address is sua

sponte.”) A federal court lacks jurisdiction over a suit when the claims at issue are “wholly

insubstantial and frivolous.” Bell v. Hood, 327 U.S. 678, 682–83 (1946); Agudas Chasidei

Chabad of U.S. v. Russian Federation, 528 F.3d 934, 940 (D.C. Cir. 2008). As explained in an

apparently similar case that petitioner brought in the federal District Court for the Eastern

District of Michigan last year, “[f]ederal courts are without power to entertain claims otherwise

within their jurisdiction if they are ‘so attenuated and insubstantial as to be absolutely devoid of

merit.’” Pilot v. Snyder, No. 15-10961, slip op. at 5 (E.D. Mich. Apr. 30, 2015) (quoting

Newburyport Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)).
       The Court has carefully reviewed petitioner’s extensive filings in this case, and

concludes—as did the district court in Pilot v. Snyder, No. 15-10961, slip op. at 5—that they do

not present a coherent claim for relief sufficient to sustain federal jurisdiction under the rule

announced in Bell v. Hood. Accordingly, the Court will dismiss this case sua sponte pursuant to

Rule 12(b)(1) of the Federal Rules of Civil Procedure. A separate order will issue.



                                                       /s/ Randolph D. Moss
                                                       RANDOLPH D. MOSS
                                                       United States District Judge


Date: November 18, 2016




                                                  2